Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Actions
This is a reply to the application filed on 10/03/2018, in which, claim(s) 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2018 and 09/17/2020 is (are) being consider by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 19 and 20,  an extensive search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the limitations in the claims. 
Regarding claim 1 (19 and 20), reference US 20160092774  is one closer art.  Reference US 20160092774  discloses performing actions that include generating a user model using user feature values of a node representing the user in one or more of the user graphs; and determining predicted user feature values for the user using the user model, wherein identifying a user whose behavior is classified as anomalous during a particular time interval comprises determining that the observed user feature values during the particular time interval are not consistent with the predicted user feature values during the particular time interval. Determining whether the observed user feature values are consistent with the observed community feature values comprises computing a vector distance between a first vector having the predicted observed user feature values and a second vector having the observed community feature values; and determining whether the vector distance satisfies a threshold. Determining whether the observed user feature values are consistent with the observed community feature values comprises generating a ranking of users according to a respective vector distance for each user, the vector distance for each user representing a measure of consistency of observed user feature values for the user with observed feature values of the user's respective community; and determining that the vector distance for the user is within a number of top-ranked users having the largest vector distances. However, reference US 20160092774 does not disclose all the limitations in the claims.
Reference US 20190230035 is another closer art, which discloses a method determining a cluster based on early fusion in which feature vectors of each node comprise the union of individual feature vectors across multiple domains. A feature vector can include a packet header-based feature (e.g., destination network address for a flow, port, etc.) concatenated to an aggregate flow-based feature (e.g., the number of packets in the flow, the number of bytes in the flow, etc.). A cluster can then be defined as a set of nodes whose respective concatenated feature vectors are determined to exceed specified similarity thresholds (or fall below specified distance thresholds). However, reference US 20190230035 does not disclose all the limitations in the claims.
Claims 2-18 are allowed as they depend on the allowable claim 1.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474